 Case 8:19-cv-00190-JVS-DFM Document 23-3 Filed 08/02/19 Page 1 of 2 Page ID #:119


1

2                             UNITED STATES DISTRICT COURT
3
                             CENTRAL DISTRICT OF CALIFORNIA
4

5
                                                Case No.: 8:19-cv-00190-JVS-JDE
6     CARMEN JOHN PERRI, an
      individual;
7                                               [PROPOSED] ORDER RE: MOTION
                                                FOR LEAVE TO AMEND PLAINTIFF’S
8               Plaintiff,
                                                COMPLAINT
9
      vs.
                                                DATE: 9/9/2019
10
                                                TIME: 1:30 p.m.
11                                              COURTROOM: 10C
      CHIVENS, INC., a California
12    corporation; L.A. PACIFIC PLAZA
                                                HON. JAMES V. SELNA
      LLC, a California limited liability
13
      company; and DOES 1-10, inclusive,
14
                  Defendants.
15

16
            This matter came on for hearing on September 9, 2019 at 1:30 P.m. on
17
      Plaintiff’s duly noticed Motion for Leave to file a First Amended Complaint.
18
      Having read the papers submitted in support of and in opposition to the motion and
19
      having considered the arguments of counsel, the Court finds that justice requires that
20
      leave to amend is granted. Accordingly,
21

22
     IT IS HEREBY ORDERED THAT:
23
            1. The motion is GRANTED;
24
            2. Plaintiff is given leave to file the First Amended Complaint that was
25
               attached as Exhibit 1 to the Declaration of David M. Fitzgerald;
26
            3. Plaintiff’s First Amended Complaint shall be filed within 3 days of this
27

28
               Order; and,


                                      [PROPOSED] ORDER
                                              1
 Case 8:19-cv-00190-JVS-DFM Document 23-3 Filed 08/02/19 Page 2 of 2 Page ID #:120


1

2

3

4         4. Defendant may respond to this amended pleading within 21 days thereafter.
5

6    Dated: ______________                    __________________________________
                                                         HONORABLE JAMES V. SELNA
7                                                      UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                   [PROPOSED] ORDER
                                           2
